179 U.S. 328 (1900)
MASON
v.
MISSOURI.
No. 258.
Supreme Court of United States.
Argued October 25, 26, 1900.
Decided December 10, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*333 Mr. George D. Reynolds and Mr. George H. Shields for plaintiff in error. Mr. J.W. Noble was on their brief.
Mr. Samuel B. Jeffries for defendants in error. Mr. Edward C. Crow was on his brief.
MR. JUSTICE WHITE, after making the foregoing statement, delivered the opinion of the court.
The constitution of Missouri in force at the time of the enactment of the law of June 19, 1899, usually referred to as the Nesbit law, in addition to prescribing certain qualifications as necessary to the right to vote, empowered the general assembly of the State to "provide by law for the registration of voters in cities and counties having a population of more than one hundred thousand inhabitants;" and further directed that the general assembly "may provide for such a registration in cities having a population exceeding twenty-five thousand inhabitants and not exceeding one hundred thousand, but not otherwise." A law approved May 31, 1895, applied to all cities having a population in excess of one hundred thousand inhabitants, and before the adoption of the Nesbit law, the act of 1895 was operative in the city of St. Louis. The Nesbit law, which applied to cities having a population of over three hundred thousand inhabitants, necessarily withdrew the city of St. Louis from the operation of the earlier statute.
The contention that the Nesbit law denied to citizens of St. Louis the equal protection of the laws, in violation of the first section of the Fourteenth Amendment to the Constitution of the United States, is based upon certain propositions, elaborated in the argument of counsel, which we have reproduced in the statement of the case.
The assertions referred to, it must be borne in mind, are made by a public official, who is seeking to avoid the performance of duties enjoined upon him by the law in question, and who does not allege that any particular rights possessed by him as an individual have been expressly invaded. Whether under the ruling in Wiley v. Sinkler, ante, 58, the plaintiff in error could properly raise the objection in question, we shall not determine, *334 in view of the fact that the Supreme Court of Missouri entertained and considered the question whether the law in question violated the Constitution of the United States.
In its final analysis it is apparent that the reasoning urged to sustain the propositions relied on must rest upon the assumption that under the constitution of Missouri but one registration law can be enacted applicable to cities having a population in excess of one hundred thousand inhabitants, whatever the maximum number of inhabitants may be; that, as a natural consequence, the citizens of St. Louis cannot be classified separately from cities having a population in excess of one hundred thousand but less than three hundred thousand inhabitants, and that as the law of 1895 more effectually protected the exercise of the right and privilege of voting, and threw about the enjoyment of the right of suffrage greater safeguards than does the later law, therefore the last enactment denies to the citizens of the city of St. Louis the equal protection of the laws.
But the state Supreme Court has, in this case, decided that the provision of the state constitution respecting the enactment of registration laws does not limit the power of the general assembly to create more than one class composed of cities having a population in excess of one hundred thousand inhabitants, and hence that the Nesbit law was not repugnant to the state constitution. This conclusion must be accepted by this court. Backus v. Fort Street Union Depot Co., 169 U.S. 557, 566; Merchants' Bank v. Pennsylvania, 167 U.S. 461, 462, and cases cited.
In one aspect the argument urged against the validity of the provisions of the Nesbit law depends merely on comparison of the requirements of that law with the act of 1895. All the other contentions are reducible to the proposition that a violation of the Fourteenth Amendment to the Constitution of the United States has resulted from the putting in force by the general assembly of Missouri, in cities having a population of over three hundred thousand inhabitants, of a registration law which, in the mind of a judicial tribunal, may not as effectually safeguard the right and privilege of voting as might be devised, considered alone or with reference to a prior enactment.
*335 But the obvious answer is that the law in question has been declared to be valid under the constitution of the State. The general right to vote in the State of Missouri is primarily derived from the State, United States v. Reese, 92 U.S. 214; and the elective franchise, if one of the fundamental privileges and immunities of the citizens of St. Louis, as citizens of Missouri and of the United States, is clearly such franchise "as regulated and established by the laws or constitution of the State in which it is to be exercised." Blake v. McClung, 172 U.S. 239, quoting from the opinion of Mr. Justice Washington at circuit in Corfield v. Coryell, 4 Wash. C.C. 380. The power to classify cities with reference to their population having been exercised in conformity with the constitution of the State, the circumstance that the registration law in force in the city of St. Louis was made to differ in essential particulars from that which regulates the conduct of elections in other cities in the State of Missouri, does not in itself deny to the citizens of St. Louis the equal protection of the laws. Nor did the exercise by the general assembly of Missouri of the discretion vested in it by law give rise to a violation of the Fourteenth Amendment to the Constitution of the United States. Chappell Chemical Co. v. Sulphur Mines Co., 172 U.S. 474, 475, and cases cited; Maxwell v. Dow, 176 U.S. 581, 598.
Judgment affirmed.